Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “17” has been used to designate both control circuit and magnetic field detection element in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
3.     Claims 1-3, 5-9, 12-15, 17-20 are objected to because of the following informalities: 
	Claim 1, line 10, line 15, “magnetic field detection element” should be – magnetic field detector—
	Claim 1, line 12-13, “at least one of a switching frequency or a voltage” should be --the at least one of the switching frequency or the voltage—
Claim 1, line 14, “a strength” should be – the strength—
Claim 2, line 2, “magnetic field detection element” should be – magnetic field detector—
Claim 2, line 2, “a winding wire” should be – a winding wire of the transmission coil --
Claim 3, line 10, line 13 “ a measured value” should be – the measured value—
Claim 5, line 2, “ a voltage” should be – the voltage—
Claim 5, line 4, “ a strength” should be – the strength—

Claim 6, line 4, “alternating current power” should be – the alternating current power--
Claim 6, line 5, “ a voltage” should be – the voltage—
Claim 6, line 8, “alternating current power” should be – the alternating current power—
Claim 6, line 7, “ a fluctuation cycle of a strength—should be – the fluctuation cycle of the strength—
Claim 6, line 8-9, “ a fluctuation cycle of a strength—should be – the fluctuation cycle of the strength—
Claim 6, line 8, “ a switching frequency—should be – the switching frequency—
Claim 7, line 2, “ a switching” should be – the switching—
Claim 7, line 4, “ a strength” should be—the strength—
Claim 8, line 6, “ a measured value” should be – the measured value—
Claim 8, line 9-10, “ a measured value” should be – the measure value--
Claim 9, line 9, line 11 “a measured value” should be – the measured value—
Claim 12, line 2, “ a voltage” should be – the voltage—
Claim 12, line 4, “ a strength” should be – the strength—
Claim 13, line 3, “ a fluctuation cycle of a strength—should be – the fluctuation cycle of the strength—
Claim 13, line 4, “alternating current power” should be – the alternating current power--
Claim 13, line 5, “ a voltage” should be – the voltage—
Claim 13, line 7-8, “alternating current power” should be – the alternating current power—
Claim 13, line 7, line 8, “a fluctuation cycle of a strength—should be – the fluctuation cycle of the strength—
Claim 14, line 2, “a switching” should be – the switching—

Claim 15, line 6, “ a measured value” should be – the measured value—
Claim 15, line 9, “ a measured value” should be – the measure value--
Claim 17, line 2, “ a voltage” should be – the voltage—
Claim 17, line 4, “ a strength” should be – the strength—
Claim 18, line 3, “ a fluctuation cycle of a strength—should be – the fluctuation cycle of the strength—
Claim 18, line 4, “alternating current power” should be – the alternating current power--
Claim 18, line 5, “ a voltage” should be – the voltage—
Claim 18, line 7-8, “alternating current power” should be – the alternating current power—
Claim 18, line 7, “ a fluctuation cycle of a strength—should be – the fluctuation cycle of the strength—
Claim 18, line 8, “a switching frequency—should be – the switching frequency—
Claim 18, line 8, “ a fluctuation cycle of a strength—should be – the fluctuation cycle of the strength—
Claim 19, line 2, “a switching” should be – the switching—
Claim 19, line 4, “a strength” should be—the strength—
Claim 20, line 2, “a voltage” should be – the voltage—
Claim 20, line 4, “a strength” should be – the strength—
 Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1, 4 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s of copending Application No. 17286501 ( hereinafter “ Nakao”)  in view of MATSUSHITA ( JP2014217120A). (based on claims of Nakao submitted on 12/22/2021)
This is a provisional nonstatutory double patenting rejection.
Current Claim
Claims of 17286501
1.) A non-contact power feeding device comprising 
a power transmission device and a power reception device to which electric power is transmitted from the power transmission device in a non-contact manner,
 wherein
the power transmission device comprises:
a transmission coil configured to supply electric power to the power reception device;

a power supply circuit configured to supply alternating current power to the transmission coil, 
and adjust at least one of a switching frequency or a voltage of alternating current power supplied to the transmission coil;
a magnetic field detection element configured to detect a strength of a magnetic field generated from the transmission coil; and
a control circuit configured to control at least one of a switching frequency or a voltage of the alternating current power supplied from the power supply circuit to the transmission coil, based on a change over time in a strength of the magnetic field detected by the magnetic field detection element,

 and
the power reception device comprises:
a resonant circuit comprising a reception coil configured to receive electric power from the power transmission device, 
and a resonant capacitor connected in series with the reception coil;
a rectifier circuit configured to rectify electric power received via the resonant circuit; 
and
a resonance suppression coil arranged to be electromagnetically coupled to the reception coil.


 a power transmission device and a power reception device to which electric power is transmitted from the power transmission device in a non-contact manner,
 wherein
the power transmission device comprises:
a transmission coil configured to supply electric power to the power reception device; and
a power supply circuit configured to supply alternating current power to the transmission coil, 















and the power reception device comprises:
a resonant circuit comprising a reception coil configured to receive electric power from the power transmission device, 
and a resonant capacitor connected in series with the reception coil;
a first rectifier circuit configured to rectify electric power received via the resonant circuit;
……
a sub-coil arranged to be electromagnetically coupled to the reception coil;





Nakao does not teach adjust at least one of a switching frequency or a voltage of alternating current power supplied to the transmission coil;
a magnetic field detection element configured to detect a strength of a magnetic field generated from the transmission coil; and a control circuit configured to control at least one of a switching frequency or a voltage of the alternating current power supplied from the power supply circuit to the transmission coil, based on a change over time in a strength of the magnetic field detected by the magnetic field detection element,
MATSUSHITA teaches adjust at least one of a switching frequency ( e.g., 21, Fig. 6)  or a voltage of alternating current power supplied to the transmission coil ( e.g.,3, Fig. 6)  see [0046] . The drive frequency control unit 11 included in the control unit 22 operates the gate driver 21 so that the drive frequency of the high frequency power supply 1 becomes high when detecting that the magnetic field detected by the magnetic field detector 16 has changed a certain amount or more), a magnetic field detection element ( e.g., 16, Fig. 6) configured to detect a strength of a magnetic field generated from the transmission coil ([0047] the magnetic field generated in the vicinity of the coil depends on the current flowing in the coil …a magnetic field change is detected through the magnetic field detector 16); and a control circuit (e.g., 21, 11, Fig. 6) configured to control at least one of a switching frequency or a voltage of the alternating current power supplied from the power supply circuit (e.g.,  18 in the 1, Fig. 6) to the transmission coil ( e.g., 3, Fig. 6) , based on a change over time in a strength of the magnetic 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakao, to adjust at least one of a switching frequency or a voltage of alternating current power supplied to the transmission coil;
a magnetic field detection element configured to detect a strength of a magnetic field generated from the transmission coil; and a control circuit configured to control at least one of a switching frequency or a voltage of the alternating current power supplied from the power supply circuit to the transmission coil, based on a change over time in a strength of the magnetic field detected by the magnetic field detection element, as taught by MATSUSHITA. In order to adjust the power supply based on the load fluctuation, avoid the breakdown of the power supply system [0048] of Matsushita.
	With regard to claim 4, the combination of Nakao and Matsushita teaches all the limitations of claim 1, Nakao further teaches the rectifier circuit of the power reception device comprises a smoothing capacitor configured to smooth a voltage outputted from the rectifier circuit, and the power reception device further comprises:
a second rectifier circuit connected between the resonance suppression coil and the smoothing capacitor, and configured to output electric power according to a voltage generated in the resonance suppression coil to the smoothing capacitor, in response to a voltage obtained by rectifying a voltage generated in the resonance suppression coil being higher than a voltage between both terminals of the smoothing capacitor ( claim 1 of Nakao, a smoothing capacitor connected to the first rectifier circuit and configured to smooth a voltage outputted from the first rectifier circuit; a sub-coil arranged to be electromagnetically coupled to the reception coil; 



5. Claim 3 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s of copending Application No. 17286501 (hereinafter “ Nakao”)   and MATSUSHITA ( JP2014217120A) in further view of KATAOKA (JP 2015-65724 A)
With regard to claim 3, the combination of Nakao and Matsushita teaches all the limitations of claim 1, Nakao further teaches a switch circuit connected to the resonance suppression coil and configured to switch between short-circuiting and opening of the resonance suppression coil; a voltage detection circuit configured to measure an output voltage of electric power outputted from the rectifier circuit to obtain a measured value of the output voltage; and a determination circuit configured to control the switch circuit to short-circuit the resonance suppression coil in response to a measured value of the output voltage becomes being equal to or larger than a first upper-limit threshold value ( see claim 1 of Nakao,  a first switch circuit connected to the sub-coil and configured to switch between short-circuiting and opening of both ends of the sub-coil; a voltage detection circuit configured to measure an output voltage from the smoothing capacitor to obtain a measured value of the output voltage; and
a determination circuit configured to control the first switch circuit to short- circuit the both ends of the sub-coil in response to a measured value of the output voltage being equal to or larger than a first upper-limit threshold value)
Nakao does not teach control the switch circuit to open the resonance suppression coil in response to a measured value of the output voltage becomes being equal to or lower than a first lower-limit threshold value that is lower than the first upper-limit threshold value.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 , to control the switch circuit to open the resonance suppression coil in response to a measured value of the output voltage becomes being equal to or lower than a first lower-limit threshold value that is lower than the first upper-limit threshold value, as taught by KATAOKA , in order to use hysteresis circuit with two threshold voltage to control output voltage within a range to satisfy the user’s requirement and this operation control the resonance element does not generate heat abnormally due to the large continuous current, nor does the output voltage increase abnormally to damage the subsequent load devices ( see [0043][0044] of the Kataoka).

6. Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17416546 ( hereinafter “ Nomura”)  in view of MATSUSHITA ( JP2014217120A). 
This is a provisional nonstatutory double patenting rejection.
Current Claim
Claims of 17416546
1. A non-contact power feeding device comprising 
a power transmission device and a power reception device to which electric power is transmitted from the power transmission device in a non-contact manner,
 wherein
the power transmission device comprises:
a transmission coil configured to supply electric power to the power reception device;

a power supply circuit configured to supply alternating current power to the transmission coil, 
and adjust at least one of a switching frequency or a voltage of alternating current power supplied to the transmission coil;
a magnetic field detection element configured to detect a strength of a magnetic field generated from the transmission coil; and
a control circuit configured to control at least one of a switching frequency or a voltage of the alternating current power supplied from the power supply circuit to the transmission coil, based on a change over time in a strength of the magnetic field detected by the magnetic field detection element,

 and
the power reception device comprises:
a resonant circuit comprising a reception coil configured to receive electric power from the power transmission device, 
and a resonant capacitor connected in series with the reception coil;
a rectifier circuit configured to rectify electric power received via the resonant circuit; 
and
a resonance suppression coil arranged to be electromagnetically coupled to the reception coil.


a power transmission device; and a power reception device to which power is transmitted from the power transmission device in a non-contact manner,


a transmission coil configured to supply power to the power reception device, and



a power supply circuit configured to supply AC power to the transmission coil, 
















the power reception device comprises
a resonance circuit comprising a reception coil configured to receive power from the power transmission device and a resonance capacitor connected in series with the reception coil,

a rectifier circuit configured to rectify power received via the resonance circuit,

a resonance suppression coil provided to be electromagnetically couplable with the reception coil,

….


Nomura does not teach adjust at least one of a switching frequency or a voltage of alternating current power supplied to the transmission coil;
a magnetic field detection element configured to detect a strength of a magnetic field generated from the transmission coil; and a control circuit configured to control at least one of a switching 
MATSUSHITA teaches and adjust at least one of a switching frequency ( e.g., 21, Fig. 6)  or a voltage of alternating current power supplied to the transmission coil ( e.g.,3, Fig. 6)  see [0046] . The drive frequency control unit 11 included in the control unit 22 operates the gate driver 21 so that the drive frequency of the high frequency power supply 1 becomes high when detecting that the magnetic field detected by the magnetic field detector 16 has changed a certain amount or more), a magnetic field detection element ( e.g., 16, Fig. 6) configured to detect a strength of a magnetic field generated from the transmission coil ([0047] the magnetic field generated in the vicinity of the coil depends on the current flowing in the coil …a magnetic field change is detected through the magnetic field detector 16); and a control circuit (e.g., 21, 11, Fig. 6) configured to control at least one of a switching frequency or a voltage of the alternating current power supplied from the power supply circuit (e.g.,  18 in the 1, Fig. 6) to the transmission coil ( e.g., 3, Fig. 6) , based on a change over time in a strength of the magnetic field detected by the magnetic field detection element ( e.g., 16, Fig. 6) ([0047]When a magnetic field change is detected through the magnetic field detector 16, the drive frequency control unit 11 raises the drive frequency of the high frequency power supply 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nomura, to adjust at least one of a switching frequency or a voltage of alternating current power supplied to the transmission coil;
a magnetic field detection element configured to detect a strength of a magnetic field generated from the transmission coil; and a control circuit configured to control at least one of a switching frequency or a voltage of the alternating current power supplied from the power supply circuit to the transmission coil, based on a change over time in a strength of the magnetic field detected 

7. Claim 3 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17416546 ( hereinafter “ Nomura”)   and MATSUSHITA ( JP2014217120A) in further view of KATAOKA (JP 2015-65724 A)
With regard to claim 3, the combination of Nakao and Matsushita teaches all the limitations of claim 1, Nakao further teaches a switch circuit connected to the resonance suppression coil and configured to switch between short-circuiting and opening of the resonance suppression coil; a voltage detection circuit configured to measure an output voltage of electric power outputted from the rectifier circuit to obtain a measured value of the output voltage; and a determination circuit configured to control the switch circuit to short-circuit the resonance suppression coil in response to a measured value of the output voltage becomes being equal to or larger than a first upper-limit threshold value ( see claim 1 of Nomura,  a switch circuit connected to the resonance suppression coil and configured to switch between short-circuiting and opening of the resonance suppression coil, a voltage detection circuit configured to measure an output voltage of power outputted from the rectifier circuit and obtain a measured value of the output voltage, and a determination circuit configured to control the switch circuit to short- circuit the resonance suppression coil in response to the measured value of the output voltage becomes becoming equal to or larger than a predetermined upper limit threshold value, wherein in a case where the power transmission device and the power reception device )

KATAOKA teaches control the switch circuit to open the resonance suppression coil ( e.g., 26, Fig. 1)  in response to a measured value of the output voltage becomes being equal to or lower than a first lower-limit threshold value ( threshold of 37 V, [0043])that is lower than the first upper-limit threshold value ( e.g., threshold voltage of 43V, [0043]. After that, when the output voltage reaches 37 V or less, the output of the voltage comparator 28 is inverted and becomes “H”, and the transistor circuit 29 is turned off to set the gate voltage to 0 V and the MOS switch 27 is turned off to restart the resonance)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 , to control the switch circuit to open the resonance suppression coil in response to a measured value of the output voltage becomes being equal to or lower than a first lower-limit threshold value that is lower than the first upper-limit threshold value, as taught by KATAOKA , in order to use hysteresis circuit with two threshold voltage to control output voltage within a range to satisfy the user’s requirement and this operation control the resonance element does not generate heat abnormally due to the large continuous current, nor does the output voltage increase abnormally to damage the subsequent load devices ( see [0043][0044] of the Kataoka).

8.Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10797528B2 ( hereinafter Nakao1) In view of  MATSUSHITA ( JP2014217120A) 




Claims of US10797528B2

1A non-contact power feeding device comprising 



a power transmission device and a power reception device to which electric power is transmitted from the power transmission device in a non-contact manner,
 wherein
the power transmission device comprises:
a transmission coil configured to supply electric power to the power reception device;





a power supply circuit configured to supply alternating current power to the transmission coil, 
and adjust at least one of a switching frequency or a voltage of alternating current power supplied to the transmission coil;
a magnetic field detection element configured to detect a strength of a magnetic field generated from the transmission coil; and
a control circuit configured to control at least one of a switching frequency or a voltage of the alternating current power supplied from the power supply circuit to the transmission coil, based on a change over time in a strength of the magnetic field detected by the magnetic field detection element,

 and
the power reception device comprises:
a resonant circuit comprising a reception coil configured to receive electric power from the power transmission device, 
and a resonant capacitor connected in series with the reception coil;
a rectifier circuit configured to rectify electric power received via the resonant circuit; 
and
a resonance suppression coil arranged to be electromagnetically coupled to the reception coil.


..


a non-contact manner, wherein the power transmission device includes:
a transmission coil configured to supply the power to the power receiving device,


 a power supply circuit configured to supply AC power to the transmission coil and to be capable of adjusting at least one of a switching frequency and voltage of the AC power supplied to the transmission coil, 


…, and
a control circuit configured to change at least one of the switching frequency and the voltage of the AC power supplied from the power supply circuit to the transmission coil when the first communicator receives the output voltage abnormal signal,












wherein the power receiving device includes:
a resonance circuit including a receiving coil receiving the power from the power transmission device and a resonance capacitor connected in series to the receiving coil,
a rectifier circuit configured to rectify the power received through the resonance circuit,
a resonance suppressing coil disposed so as to be capable of being electromagnetically coupled to the receiving coil,
…



Nakao1 does not teach a magnetic field detection element configured to detect a strength of a magnetic field generated from the transmission coil; and a control circuit configured to control at least one of a switching frequency or a voltage of the alternating current power supplied from the power supply circuit to the transmission coil, based on a change over time in a strength of the magnetic field detected by the magnetic field detection element,
MATSUSHITA teaches a magnetic field detection element ( e.g., 16, Fig. 6) configured to detect a strength of a magnetic field generated from the transmission coil ([0047] the magnetic field generated in the vicinity of the coil depends on the current flowing in the coil …a magnetic field change is detected through the magnetic field detector 16); and a control circuit (e.g., 21, 11, Fig. 6) configured to control at least one of a switching frequency or a voltage of the alternating current power supplied from the power supply circuit (e.g.,  18 in the 1, Fig. 6) to the transmission coil ( e.g., 3, Fig. 6) , based on a change over time in a strength of the magnetic field detected by the magnetic field detection element ( e.g., 16, Fig. 6) ([0047]When a magnetic field change is detected through the magnetic field detector 16, the drive frequency control unit 11 raises the drive frequency of the high frequency power supply 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakao1, to include a magnetic field detection element configured to detect a strength of a magnetic field generated from the transmission coil; and a control circuit configured to control at least one of a switching frequency or a voltage of the alternating current power supplied from the power supply circuit to the transmission coil, based on a change over time in a strength of the magnetic field detected by 

9. Claim 3 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10797528B2 (hereinafter Nakao1) and MATSUSHITA ( JP2014217120A) in further view of KATAOKA (JP 2015-65724 A)
With regard to claim 3, the combination of Nakao1 and Matsushita teaches all the limitations of claim 1, Nakao1 further teaches a switch circuit connected to the resonance suppression coil and configured to switch between short-circuiting and opening of the resonance suppression coil; a voltage detection circuit configured to measure an output voltage of electric power outputted from the rectifier circuit to obtain a measured value of the output voltage; and a determination circuit configured to control the switch circuit to short-circuit the resonance suppression coil in response to a measured value of the output voltage becomes being equal to or larger than a first upper-limit threshold value ( see claim 1 of Nakao1,  a switch circuit connected to the resonance suppressing coil to be capable of switching between short circuit and opening of the resonance suppressing coil, a voltage detection circuit configured to measure an output voltage of a power output from the rectifier circuit to obtain a measured value of the output voltage; a determination circuit configured to control the switch circuit so as to short-circuit the resonance suppressing coil when the measured value of the output voltage becomes greater than or equal to a predetermined upper-limit threshold)
Nakao1 does not teach control the switch circuit to open the resonance suppression coil in response to a measured value of the output voltage becomes being equal to or lower than a first lower-limit threshold value that is lower than the first upper-limit threshold value.
KATAOKA teaches control the switch circuit to open the resonance suppression coil ( e.g., 26, Fig. 1)  in response to a measured value of the output voltage becomes being equal to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 , to control the switch circuit to open the resonance suppression coil in response to a measured value of the output voltage becomes being equal to or lower than a first lower-limit threshold value that is lower than the first upper-limit threshold value, as taught by KATAOKA , in order to use hysteresis circuit with two threshold voltage to control output voltage within a range to satisfy the user’s requirement and this operation control the resonance element does not generate heat abnormally due to the large continuous current, nor does the output voltage increase abnormally to damage the subsequent load devices ( see [0043][0044] of the Kataoka).

10.Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11171516B2 ( hereinafter “Nomura1”) In view of  MATSUSHITA ( JP2014217120A) 
Current Claims
Claims of US11171516B2
1. (Original) A non-contact power feeding device comprising 



a power transmission device and a power reception device to which electric power is transmitted from the power transmission device in a non-contact manner,
 wherein
the power transmission device comprises:
a transmission coil configured to supply electric power to the power reception device;

a power supply circuit configured to supply alternating current power to the transmission coil, 





and adjust at least one of a switching frequency or a voltage of alternating current power supplied to the transmission coil;



a magnetic field detection element configured to detect a strength of a magnetic field generated from the transmission coil; and
a control circuit configured to control at least one of a switching frequency or a voltage of the alternating current power supplied from the power supply circuit to the transmission coil, based on a change over time in a strength of the magnetic field detected by the magnetic field detection element,

 and
the power reception device comprises:
a resonant circuit comprising a reception coil configured to receive electric power from the power transmission device, 
and a resonant capacitor connected in series with the reception coil;
a rectifier circuit configured to rectify electric power received via the resonant circuit; 
and
a resonance suppression coil arranged to be electromagnetically coupled to the reception coil.





a power transmitter device; and
a power receiver device to which the power transmitter device transmits power in a noncontact manner, wherein


the power transmitter device comprises:
a transmitter coil configured to supply power to the power receiver device;


a power supply circuit configured to supply AC power to the transmitter coil and adjust at least one of a switching frequency and voltage of the AC power supplied to the transmitter coil;
a first transceiver configured to receive an output voltage abnormality signal from the power receiver device; and
a control circuit configured to change, when the first transceiver receives the output voltage abnormality signal, at least one of the switching frequency and voltage of the AC power supplied from the power supply circuit to the transmitter coil, and















the power receiver device comprises:
a resonance circuit comprising a receiver coil configured to receive the power from the power transmitter device and a resonance capacitor connected in parallel with the receiver coil;
a rectifying circuit configured to rectify the power received via the resonance circuit;
…;
a resonance suppressing coil disposed so as to be electromagnetically coupled to the receiver coil;
…


Nomura1 does not teach a magnetic field detection element configured to detect a strength of a magnetic field generated from the transmission coil; and a control circuit 
MATSUSHITA teaches a magnetic field detection element ( e.g., 16, Fig. 6) configured to detect a strength of a magnetic field generated from the transmission coil ([0047] the magnetic field generated in the vicinity of the coil depends on the current flowing in the coil …a magnetic field change is detected through the magnetic field detector 16); and a control circuit (e.g., 21, 11, Fig. 6) configured to control at least one of a switching frequency or a voltage of the alternating current power supplied from the power supply circuit (e.g.,  18 in the 1, Fig. 6) to the transmission coil ( e.g., 3, Fig. 6) , based on a change over time in a strength of the magnetic field detected by the magnetic field detection element ( e.g., 16, Fig. 6) ([0047]When a magnetic field change is detected through the magnetic field detector 16, the drive frequency control unit 11 raises the drive frequency of the high frequency power supply 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nomura1, to include a magnetic field detection element configured to detect a strength of a magnetic field generated from the transmission coil; and a control circuit configured to control at least one of a switching frequency or a voltage of the alternating current power supplied from the power supply circuit to the transmission coil, based on a change over time in a strength of the magnetic field detected by the magnetic field detection element, as taught by MATSUSHITA. In order to adjust the power supply based on the load fluctuation, avoid the breakdown of the power supply system [0048] of Matsushita.


With regard to claim 3, the combination of Nomura1 and Matsushita teaches all the limitations of claim 1, Nomura1 further teaches a switch circuit connected to the resonance suppression coil and configured to switch between short-circuiting and opening of the resonance suppression coil; a voltage detection circuit configured to measure an output voltage of electric power outputted from the rectifier circuit to obtain a measured value of the output voltage; and a determination circuit configured to control the switch circuit to short-circuit the resonance suppression coil in response to a measured value of the output voltage becomes being equal to or larger than a first upper-limit threshold value ( see claim 1 of Nomura1. a switch circuit connected to the resonance suppressing coil, the switch circuit being configured to switch the resonance suppressing coil to a short-circuited or opened state; a voltage detection circuit configured to measure an output voltage of power output from the rectifying circuit to obtain a measured value of the output voltage; and a determination circuit configured to control the switch circuit to short-circuit the resonance suppressing coil and cause the second transceiver to transmit the output voltage abnormality signal in response to the measured value of the output voltage becoming equal to or greater than a predetermined upper limit threshold.)
Nomura1 does not teach control the switch circuit to open the resonance suppression coil in response to a measured value of the output voltage becomes being equal to or lower than a first lower-limit threshold value that is lower than the first upper-limit threshold value.
KATAOKA teaches control the switch circuit to open the resonance suppression coil ( e.g., 26, Fig. 1)  in response to a measured value of the output voltage becomes being equal to or lower than a first lower-limit threshold value ( threshold of 37 V, [0043])that is lower than the first upper-limit threshold value ( e.g., threshold voltage of 43V, [0043]. After that, when the output voltage reaches 37 V or less, the output of the voltage comparator 28 is inverted and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 , to control the switch circuit to open the resonance suppression coil in response to a measured value of the output voltage becomes being equal to or lower than a first lower-limit threshold value that is lower than the first upper-limit threshold value, as taught by KATAOKA , in order to use hysteresis circuit with two threshold voltage to control output voltage within a range to satisfy the user’s requirement and this operation control the resonance element does not generate heat abnormally due to the large continuous current, nor does the output voltage increase abnormally to damage the subsequent load devices ( see [0043][0044] of the Kataoka).



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

12. Claims 1, 3 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUSHITA ( JP2014217120A)  in view of KATAOKA (JP 2015-65724 A)
With regard to claim 1, MATSUSHITA teaches 
a non-contact power feeding device comprising a power transmission device (e.g., 1, 2, 3, Fig. 6) and a power reception device ( e.g., 6, Fig. 6) to which electric power is transmitted from the power transmission device ( e.g., 1, 2, 3,  Fig. 6) in a non-contact manner ( e.g., see title 
a power supply circuit (e.g., 1, Fig. 6) configured to supply alternating current power to the transmission coil ( e.g., 3, Fig. 6) , and adjust at least one of a switching frequency ( e.g., 21 adjust the switching frequency of 18, Fig. 6)  or a voltage of alternating current power supplied to the transmission coil ( e.g.,3, Fig. 6)  see [0046] . The drive frequency control unit 11 included in the control unit 22 operates the gate driver 21 so that the drive frequency of the high frequency power supply 1 becomes high when detecting that the magnetic field detected by the magnetic field detector 16 has changed a certain amount or more), a magnetic field detection element ( e.g., 16, Fig. 6) configured to detect a strength of a magnetic field generated from the transmission coil ([0047] the magnetic field generated in the vicinity of the coil depends on the current flowing in the coil …a magnetic field change is detected through the magnetic field detector 16); and
a control circuit (e.g., 21, 11, Fig. 6) configured to control at least one of a switching frequency or a voltage of the alternating current power supplied from the power supply circuit (e.g.,  18 in the 1, Fig. 6) to the transmission coil ( e.g., 3, Fig. 6) , based on a change over time in a strength of the magnetic field detected by the magnetic field detection element ( e.g., 16, Fig. 6) ([0047]When a magnetic field change is detected through the magnetic field detector 16, the drive frequency control unit 11 raises the drive frequency of the high frequency power supply 1) and the power reception device ( e.g., 6, Fig. 6)  comprises:
a resonant circuit (e.g., 4, 5, Fig. 6) comprising a reception coil (e.g., 4, Fig. 6) configured to receive electric power from the power transmission device (e.g., 1, Fig. 6), and a resonant capacitor ( e.g., 5, Fig. 6)  connected in series with the reception coil ( 4, Fig. 6);

KATAOKA teaches a rectifier circuit (e.g., 22, Fig. 1) configured to rectify electric power received via the resonant circuit (e.g., 20, Fig. 1); and a resonance suppression coil (e.g., 26, Fig. 1) arranged to be electromagnetically coupled to the reception coil (e.g., 20, Fig. 1) ( see abstract,. A resonance suppression circuit includes a control coil magnetically coupled with a power incoming resonance coil [0016]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MATSUSHITA, to include a rectifier circuit configured to rectify electric power received via the resonant circuit; and a resonance suppression coil arranged to be electromagnetically coupled to the reception coil, as taught by KATAOKA. The rectifier converts the AC to DC for the load required by the load to satisfy the user’s requirement and improve user’s experience (see Kataoka, [0037] of translation). The suppression coil can prevent heating and dielectric breakdown of circuit elements due to increase of resonance amplitude of a power incoming resonance circuit even when gap fluctuation or variation of load current occurs (see abstract)
With regard to claim 3, the combination of MATSUSHITA and KATAOKA teaches all the limitations of claim 1.
Matsushita does not teach a switch circuit connected to the resonance suppression coil and configured to switch between short-circuiting and opening of the resonance suppression coil; a voltage detection circuit configured to measure an output voltage of electric power outputted from the rectifier circuit to obtain a measured value of the output voltage; and 
a determination circuit configured to control the switch circuit to short-circuit the resonance suppression coil [[when]] in response to a measured value of the output voltage 
 Kataoka teaches  the power reception device further comprises: a switch circuit ( e.g., 27, Fig. 1)connected to the resonance suppression coil  ( e.g., 26, Fig. 1) and configured to switch between short-circuiting and opening of the resonance suppression coil (.When the output voltage (voltage of the smoothing capacitor 23) exceeds 43V, the output of the voltage comparator 28 becomes "L", and the transistor circuit 29 is turned on to apply the Vcc voltage 8V between the gate and source of the MOSFET.  The pair of MOS switches 27 is turned on (conductive state), and the control coil 26 is shorted… After that, when the output voltage reaches 37 V or less, the output of the voltage comparator 28 is inverted and becomes “H”, and the transistor circuit 29 is turned off to set the gate voltage to 0 V and the MOS switch 27 is turned off to restart the resonance [0043]);
a voltage detection circuit( e.g., 54, part of 28, Fig. 1, see [0040] 28 can use for voltage detection) configured to measure an output voltage of electric power outputted from the rectifier circuit ( e.g., 22, Fig. 1) to obtain a measured value of the output voltage ( e.g., 22, Fig. 1); and
a determination circuit configured to control the switch circuit ( e.g., 27, Fig. 1) to short-circuit the resonance suppression coil ( e.g., 26, Fig. 1) in response to a measured value of the output voltage becomes being equal to or larger than a first upper-limit threshold value ( threshold voltage of 43V, [0043] When the output voltage (voltage of the smoothing capacitor 23) exceeds 43V, the output of the voltage comparator 28 becomes "L", and the transistor circuit 29 is turned on to apply the Vcc voltage 8V between the gate and source of the MOSFET. The pair of MOS switches 27 is turned on (conductive state), and the control coil 26 is shorted) , and control the switch circuit to open the resonance suppression coil ( e.g., 26, Fig. 1)  in response to a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to include a switch circuit connected to the resonance suppression coil and configured to switch between short-circuiting and opening of the resonance suppression coil; a voltage detection circuit configured to measure an output voltage of electric power outputted from the rectifier circuit to obtain a measured value of the output voltage; and a determination circuit configured to control the switch circuit to short-circuit the resonance suppression coil in response to a measured value of the output voltage becomes being equal to or larger than a first upper-limit threshold value, and control the switch circuit to open the resonance suppression coil in response to a measured value of the output voltage becomes being equal to or lower than a first lower-limit threshold value that is lower than the first upper-limit threshold value, as taught by KATAOKA. In order to use  suppression coil to prevent heating and dielectric breakdown of circuit elements due to increase of resonance amplitude of a power incoming resonance circuit even when gap fluctuation or variation of load current occurs (see abstract)

13. Claims 2, 9 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUSHITA ( JP2014217120A)  and KATAOKA (JP 2015-65724 A) in further view of Mehas (US 2016/0218559)
With regard to claim 2, the combination of MATSUSHITA and KATAOKA teaches all the limitations of claim 1, but not wherein the magnetic field detection element is provided inside a winding wire on a plane orthogonal to a winding axis of the winding wire of the transmission coil.
However, Mehas teaches the magnetic field detection element ( e.g., 219A-219D, Fig. 5) is provided inside a winding wire ( winding of 214, Fig. 5) on a plane orthogonal to a winding axis of the winding wire of the transmission coil ( e.g., 214, Fig. 5) ( winding axis of 214 is at z axis and the 219A-219D is on a plane of the x-y axis,  Fig. 5 and z plane is orthogonal to the x-y plane).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 , to configure the magnetic field detection element to be provided inside a winding wire on a plane orthogonal to a winding axis of the winding wire of the transmission coil, as taught by Mehas in order to  provide space magnetic detection element without increasing the thickness needed for the secondary sensing coils[0068] of Mehas, and thus provide a compact design.
With regard to claim 9, the combination of MATSUSHITA, KATAOKA and Mehas teaches all the limitations of claim 2.
 Matsushita does not teach a switch circuit connected to the resonance suppression coil and configured to switch between short-circuiting and opening of the resonance suppression coil; a voltage detection circuit configured to measure an output voltage of electric power outputted from the rectifier circuit to obtain a measured value of the output voltage; and 
a determination circuit configured to control the switch circuit to short-circuit the resonance suppression coil [[when]] in response to a measured value of the output voltage becomes being equal to or larger than a first upper-limit threshold value, and control the switch circuit to open the resonance suppression coil [[when]] in response to a measured value of the 
 Kataoka teaches  the power reception device further comprises: a switch circuit ( e.g., 27, Fig. 1)connected to the resonance suppression coil  ( e.g., 26, Fig. 1) and configured to switch between short-circuiting and opening of the resonance suppression coil (.When the output voltage (voltage of the smoothing capacitor 23) exceeds 43V, the output of the voltage comparator 28 becomes "L", and the transistor circuit 29 is turned on to apply the Vcc voltage 8V between the gate and source of the MOSFET.  The pair of MOS switches 27 is turned on (conductive state), and the control coil 26 is shorted… After that, when the output voltage reaches 37 V or less, the output of the voltage comparator 28 is inverted and becomes “H”, and the transistor circuit 29 is turned off to set the gate voltage to 0 V and the MOS switch 27 is turned off to restart the resonance [0043]);
a voltage detection circuit( e.g., 54, part of 28, Fig. 1, see [0040] 28 can use for voltage detection) configured to measure an output voltage of electric power outputted from the rectifier circuit ( e.g., 22, Fig. 1) to obtain a measured value of the output voltage ( e.g., 22, Fig. 1); and
a determination circuit configured to control the switch circuit ( e.g., 27, Fig. 1) to short-circuit the resonance suppression coil ( e.g., 26, Fig. 1) in response to a measured value of the output voltage becomes being equal to or larger than a first upper-limit threshold value ( threshold voltage of 43V, [0043] When the output voltage (voltage of the smoothing capacitor 23) exceeds 43V, the output of the voltage comparator 28 becomes "L", and the transistor circuit 29 is turned on to apply the Vcc voltage 8V between the gate and source of the MOSFET. The pair of MOS switches 27 is turned on (conductive state), and the control coil 26 is shorted) , and control the switch circuit to open the resonance suppression coil ( e.g., 26, Fig. 1)  in response to a measured value of the output voltage becomes being equal to or lower than a first lower-limit threshold value ( threshold of 37 V, [0043])that is lower than the first upper-limit threshold value 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 2, to include a switch circuit connected to the resonance suppression coil and configured to switch between short-circuiting and opening of the resonance suppression coil; a voltage detection circuit configured to measure an output voltage of electric power outputted from the rectifier circuit to obtain a measured value of the output voltage; and a determination circuit configured to control the switch circuit to short-circuit the resonance suppression coil in response to a measured value of the output voltage becomes being equal to or larger than a first upper-limit threshold value, and control the switch circuit to open the resonance suppression coil in response to a measured value of the output voltage becomes being equal to or lower than a first lower-limit threshold value that is lower than the first upper-limit threshold value, as taught by KATAOKA. In order to use  suppression coil to prevent heating and dielectric breakdown of circuit elements due to increase of resonance amplitude of a power incoming resonance circuit even when gap fluctuation or variation of load current occurs (see abstract)

14. Claims 4, 11 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUSHITA ( JP2014217120A)  and KATAOKA (JP 2015-65724 A) in further view of Nishino(US20090067207A1)
With regard to claim 4, the combination of MATSUSHITA and KATAOKA teaches all the limitations of claim 1, Kataoka further teaches the rectifier circuit of the power reception 
 	The combination of MATSUSHITA and KATAOKA does not teach a second rectifier circuit connected between the resonance suppression coil and the smoothing capacitor, and configured to output electric power according to a voltage generated in the resonance suppression coil to the smoothing capacitor, in response to a voltage obtained by rectifying a voltage generated in the resonance suppression coil being higher than a voltage between both terminals of the smoothing capacitor.
	However, Nishino teaches teach a second rectifier circuit ( e.g., 6B, Fig. 1) connected between the resonance suppression coil ( e.g., 2B, Fig. 1, Kataoka teaches about resonance suppression coil) and the smoothing capacitor ( e.g., 8, Fig. 1), and configured to output electric power according to a voltage generated in the resonance suppression coil ( e.g., 2B, Fig. 1) to the smoothing capacitor( e.g., 8, Fig. 1), in response to a voltage obtained by rectifying a voltage generated in the resonance suppression coil ( e.g., 6B, Fig. 1)being higher than a voltage between both terminals of the smoothing capacitor ( e.g., 8, Fig. 1) ( when the switch 5 is open, Fig. 1A  is the same as Fig. 6 in applicant’s specification, therefore, they are functional in the same way, when the voltage from 2B is higher than a voltage in 8, the system outputs electric power based on the voltage from 2B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 , to  include a second rectifier circuit connected between the resonance suppression coil and the smoothing capacitor, and configured to output electric power according to a voltage generated in the resonance suppression coil to the smoothing capacitor, in response to a voltage obtained by rectifying a voltage generated in the resonance suppression coil being higher than a voltage between both terminals of the smoothing capacitor, as taught by Nishino in order to  use a similar rectifier for 
With regard to claim 11, the combination of MATSUSHITA and KATAOKA teaches all the limitations of claim 3, Kataoka further teaches the rectifier circuit of the power reception device comprises a smoothing capacitor (e.g., 23, Fig. 1) configured to smooth a voltage outputted from the rectifier circuit (22, Fig. 1).
 	The combination of MATSUSHITA and KATAOKA does not teach a second rectifier circuit connected between the resonance suppression coil and the smoothing capacitor, and configured to output electric power according to a voltage generated in the resonance suppression coil to the smoothing capacitor, in response to a voltage obtained by rectifying a voltage generated in the resonance suppression coil being higher than a voltage between both terminals of the smoothing capacitor.
	However, Nishino teaches teach a second rectifier circuit ( e.g., 6B, Fig. 1) connected between the resonance suppression coil ( e.g., 2B, Fig. 1, Kataoka teaches about resonance suppression coil) and the smoothing capacitor ( e.g., 8, Fig. 1), and configured to output electric power according to a voltage generated in the resonance suppression coil ( e.g., 2B, Fig. 1) to the smoothing capacitor( e.g., 8, Fig. 1), in response to a voltage obtained by rectifying a voltage generated in the resonance suppression coil ( e.g., 6B, Fig. 1)being higher than a voltage between both terminals of the smoothing capacitor ( e.g., 8, Fig. 1) ( when the switch 5 is open, Fig. 1A  is the same as Fig. 6 in applicant’s specification, therefore, they are functional in the same way, when the voltage from 2B is higher than a voltage in 8, the system outputs electric power based on the voltage from 2B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 3 , to  include a second rectifier .

15. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over MATSUSHITA ( JP2014217120A)  and KATAOKA (JP 2015-65724 A) in further view of Yamauchi (US20150028691A1)
With regard to claim 5, the combination of MATSUSHITA and KATAOKA teaches all the limitations of claim 3, but not wherein the control circuit of the power transmission device controls a voltage of the alternating current power supplied from the power supply circuit to the transmission coil, to lengthen a fluctuation cycle of a strength of the magnetic field.
	However, Yamauchi teaches the control circuit of the power transmission device controls a voltage of the alternating current power supplied from the power supply circuit to the transmission coil (coil voltage , Fig. 5a), to lengthen a fluctuation cycle of a strength of the magnetic field ( see when coil voltage decrease, the coupling coefficient decrease in Fig. 5a ,  [0043] of Kataoka teaches about repeated short circuit and open the resonance suppression coil, which generates a fluctuation cycle of the strength of the magnetic field as described in applicant’s specification, ( see applicant’s specification [0058], short- circuit and open the resonance suppression coil generates a cycle of magnetic field fluctuation) according to [0066] of Applicant’s specification, the magnetic field fluctuation cycle is corresponding to the coupling 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 3 , to  control a voltage of the alternating current power supplied from the power supply circuit to the transmission coil, to lengthen a fluctuation cycle of a strength of the magnetic field, as taught by Yamauchi,  in order to use the parameter such as coil voltage to adjust the coupling coefficient related to the strength of the magnetic field and improve the power transfer efficiency  

16. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over MATSUSHITA ( JP2014217120A)  and KATAOKA (JP 2015-65724 A) in further view of 
Chen (CN 104079076 A)
With regard to claim 7, the combination of MATSUSHITA and KATAOKA teaches all the limitations of claim 3, but not wherein the control circuit of the power transmission device controls a switching frequency of the alternating current power supplied from the power supply circuit to the transmission coil, to lengthen a fluctuation cycle of a strength of the magnetic field. 
	However, Chen teaches control circuit of the power transmission device controls a switching frequency of the alternating current power supplied from the power supply circuit to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 3 , to  control a switching frequency of the alternating current power supplied from the power supply circuit to the transmission coil, to lengthen a fluctuation cycle of a strength of the magnetic field, as taught by Chen,  in order to use the parameter such as switching frequency to adjust the coupling coefficient related to the strength of the magnetic field and improve the power transfer efficiency ( page 2 of translation, summary of the invention)  

17. Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over MATSUSHITA ( JP2014217120A)  and KATAOKA (JP 2015-65724 A) in further view of Hepp (US3739285A)
With regard to claim 8, the combination of MATSUSHITA  and KATAOKA teaches all the limitations of claim 3, but not when power supply from the power transmission device to the power reception device is started, or in a case where a length of a period during which the resonance suppression coil is opened is longer than a predetermined period, the determination circuit of the power reception device controls the switch circuit to short-circuit the resonance suppression coil in response to a measured value of the output voltage becomes being equal to or larger than a second upper-limit threshold value that is lower than the first upper-limit threshold value, and the determination circuit controls the switch circuit to open the resonance suppression coil in response to a measured value of the output voltage becomes being equal to or lower than a second lower-limit threshold value that is lower than the second upper-limit threshold value.
Hepp  teaches when power supply from the power transmission device to the power reception device is started ( the condition more interferences occurs, col 6, line 55-65, also see col 5, 10-20, when received a signal, the more interference occurs, which is corresponding to the start the transfer signal from power transmission device to the power reception device), or in a case where a length of a period during which the resonance suppression coil is opened is longer than a predetermined period, the determination circuit of the power reception device controls the switch circuit to short-circuit the resonance suppression coil in response to a measured value of the output voltage becomes being equal to or larger than a second upper-limit threshold value that is lower than the first upper-limit threshold value ( col 6, line 55-65, col 7, line 1-7, discusses when more interferences occurs ( after the transfer signal starts), the interference are attenuates, threshold can be changed to adapt the attenuated interference signals ,  which means reduces the threshold voltage) and the determination circuit controls the switch circuit to open the resonance suppression coil  in response to a measured value of the output voltage becomes being equal to or lower than a second lower-limit threshold value that is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 3 , so that when power supply from the power transmission device to the power reception device is started, or in a case where a length of a period during which the resonance suppression coil is opened is longer than a predetermined period, the determination circuit of the power reception device controls the switch circuit to short-circuit the resonance suppression coil in response to a measured value of the output voltage becomes being equal to or larger than a second upper-limit threshold value that is lower than the first upper-limit threshold value, and the determination circuit controls the switch circuit to open the resonance suppression coil in response to a measured value of the output voltage becomes being equal to or lower than a second lower-limit threshold value that is lower than the second upper-limit threshold value, as taught by Hepp,  in order to  adaptive change the threshold based on the input signals, provide more optimal and reliable output, provide high performance with lower cost.

18. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over MATSUSHITA ( JP2014217120A) , KATAOKA (JP 2015-65724 A) , Mehas (US 2016/0218559) in further view of in further view of  Nishino(US20090067207A1)
With regard to claim 10, the combination of MATSUSHITA , KATAOKA  and Mehas teaches all the limitations of claim 2,  Kataoka further teaches the rectifier circuit of the power reception device comprises a smoothing capacitor ( e.g., 23, Fig. 1) configured to smooth a voltage outputted from the rectifier circuit (22, Fig. 1).

	However, Nishino teaches teach a second rectifier circuit ( e.g., 6B, Fig. 1) connected between the resonance suppression coil ( e.g., 2B, Fig. 1, Kataoka teaches about resonance suppression coil) and the smoothing capacitor ( e.g., 8, Fig. 1), and configured to output electric power according to a voltage generated in the resonance suppression coil ( e.g., 2B, Fig. 1) to the smoothing capacitor( e.g., 8, Fig. 1), in response to a voltage obtained by rectifying a voltage generated in the resonance suppression coil ( e.g., 6B, Fig. 1)being higher than a voltage between both terminals of the smoothing capacitor ( e.g., 8, Fig. 1) ( when the switch 5 is open, Fig. 1A  is the same as Fig. 6 in applicant’s specification, therefore, they are functional in the same way, when the voltage from 2B is higher than a voltage in 8, the system outputs electric power based on the voltage from 2B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 2 , to  include a second rectifier circuit connected between the resonance suppression coil and the smoothing capacitor, and configured to output electric power according to a voltage generated in the resonance suppression coil to the smoothing capacitor, in response to a voltage obtained by rectifying a voltage generated in the resonance suppression coil being higher than a voltage between both terminals of the smoothing capacitor, as taught by Nishino in order to  use a similar rectifier for the suppression resonance coil as for the reception coil, so that the system can utilize the power .

19. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over MATSUSHITA ( JP2014217120A)  , KATAOKA (JP 2015-65724 A) ,Nishino(US20090067207A1) in further view of  Yamauchi (US20150028691A1)
With regard to claim 12, the combination of MATSUSHITA , KATAOKA  and Nishino teaches all the limitations of claim 4, but not wherein the control circuit of the power transmission device controls a voltage of the alternating current power supplied from the power supply circuit to the transmission coil, to lengthen a fluctuation cycle of a strength of the magnetic field.
	However, Yamauchi teaches the control circuit of the power transmission device controls a voltage of the alternating current power supplied from the power supply circuit to the transmission coil (coil voltage , Fig. 5a), to lengthen a fluctuation cycle of a strength of the magnetic field ( see when coil voltage decrease, the coupling coefficient decrease in Fig. 5a ,  [0043] of Kataoka teaches about repeated short circuit and open the resonance suppression coil, which generates a fluctuation cycle of the strength of the magnetic field as described in applicant’s specification, ( see applicant’s specification [0058], short- circuit and open the resonance suppression coil generates a cycle of magnetic field fluctuation) according to [0066] of Applicant’s specification, the magnetic field fluctuation cycle is corresponding to the coupling degree between transmission coil and receiver coil, .. when an output 5 voltage from the resonant circuit 20 becomes lower as the coupling degree between the transmission coil 14 and the reception coil 21 is lower, and therefore the magnetic field fluctuation cycle T becomes longer. Here, Yamauchi teaches the similar operation: reduce the transmission coil voltage, and thus lower the coupling coefficient between the transmission coil and receiver coil. When the 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 4 , to  control a voltage of the alternating current power supplied from the power supply circuit to the transmission coil, to lengthen a fluctuation cycle of a strength of the magnetic field, as taught by Yamauchi,  in order to use the parameter such as coil voltage to adjust the coupling coefficient related to the strength of the magnetic field and improve the power transfer efficiency  

20. Claim 14  is rejected under 35 U.S.C. 103 as being unpatentable over MATSUSHITA ( JP2014217120A)  , KATAOKA (JP 2015-65724 A) ,Nishino(US20090067207A1) in further view of   Chen (CN 104079076 A)
With regard to claim 14, the combination of MATSUSHITA and KATAOKA teaches all the limitations of claim 4, but not wherein the control circuit of the power transmission device controls a switching frequency of the alternating current power supplied from the power supply circuit to the transmission coil, to lengthen a fluctuation cycle of a strength of the magnetic field. 
	However, Chen teaches control circuit of the power transmission device controls a switching frequency of the alternating current power supplied from the power supply circuit to the transmission coil, to lengthen a fluctuation cycle of a strength of the magnetic field ( Chen teaches para2, page 5 of translation, adjust driving frequency of the switching device  to change the efficiency, also see equation 5 at page 8 of translation, coupling coefficient is proportional related to the efficiency. therefore, Chen teaches adjust the switching frequency can reduce/increase efficiency, then reduce/increase efficiency can reduce/increase the coupling 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 4 , to  control a switching frequency of the alternating current power supplied from the power supply circuit to the transmission coil, to lengthen a fluctuation cycle of a strength of the magnetic field, as taught by Chen,  in order to use the parameter such as switching frequency to adjust the coupling coefficient related to the strength of the magnetic field and improve the power transfer efficiency ( page 2 of translation, summary of the invention)  

21. Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over MATSUSHITA ( JP2014217120A)  and KATAOKA (JP 2015-65724 A) , Mehas (US 2016/0218559) in further view of Hepp (US3739285A)
With regard to claim 15, the combination of MATSUSHITA  and KATAOKA and Mehas teaches all the limitations of claim 9, but not when power supply from the power transmission device to the power reception device is started, or in a case where a length of a period during which the resonance suppression coil is opened is longer than a predetermined period, the 
Hepp  teaches when power supply from the power transmission device to the power reception device is started ( the condition more interferences occurs, col 6, line 55-65, also see col 5, 10-20, when received a signal, the more interference occurs, which is corresponding to the start the transfer signal from power transmission device to the power reception device), or in a case where a length of a period during which the resonance suppression coil is opened is longer than a predetermined period, the determination circuit of the power reception device controls the switch circuit to short-circuit the resonance suppression coil in response to a measured value of the output voltage becomes being equal to or larger than a second upper-limit threshold value that is lower than the first upper-limit threshold value ( col 6, line 55-65, col 7, line 1-7, discusses when more interferences occurs ( after the transfer signal starts), the interference are attenuates, threshold can be changed to adapt the attenuated interference signals ,  which means reduces the threshold voltage) and the determination circuit controls the switch circuit to open the resonance suppression coil  in response to a measured value of the output voltage becomes being equal to or lower than a second lower-limit threshold value that is lower than the second upper-limit threshold value ( see [0043] of KATAOKA, short circuit  the resonance suppression coil at a upper-limit threshold and open the resonance suppression coil in a lower limit threshold, and Hepp teaches reduce the threshold when the signal transfer started, the combination of Kataoka and Hepp teaches the limitations).
.

22. Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over MATSUSHITA ( JP2014217120A)  and KATAOKA (JP 2015-65724 A)  and  Mehas  (US 2016/0218559) in further view of  Nishino(US20090067207A1)
With regard to claim 16, the combination of MATSUSHITA, KATAOKA and Mehas teaches all the limitations of claim 9, Kataoka further teaches the rectifier circuit of the power reception device comprises a smoothing capacitor ( e.g., 23, Fig. 1) configured to smooth a voltage outputted from the rectifier circuit (22, Fig. 1).
 	The combination of MATSUSHITA, KATAOKA and Mehas does not teach a second rectifier circuit connected between the resonance suppression coil and the smoothing capacitor, and configured to output electric power according to a voltage generated in the resonance suppression coil to the smoothing capacitor, in response to a voltage obtained by rectifying a 
	However, Nishino teaches teach a second rectifier circuit ( e.g., 6B, Fig. 1) connected between the resonance suppression coil ( e.g., 2B, Fig. 1, Kataoka teaches about resonance suppression coil) and the smoothing capacitor ( e.g., 8, Fig. 1), and configured to output electric power according to a voltage generated in the resonance suppression coil ( e.g., 2B, Fig. 1) to the smoothing capacitor( e.g., 8, Fig. 1), in response to a voltage obtained by rectifying a voltage generated in the resonance suppression coil ( e.g., 6B, Fig. 1)being higher than a voltage between both terminals of the smoothing capacitor ( e.g., 8, Fig. 1) ( when the switch 5 is open, Fig. 1A  is the same as Fig. 6 in applicant’s specification, therefore, they are functional in the same way, when the voltage from 2B is higher than a voltage in 8, the system outputs electric power based on the voltage from 2B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 9 , to  include a second rectifier circuit connected between the resonance suppression coil and the smoothing capacitor, and configured to output electric power according to a voltage generated in the resonance suppression coil to the smoothing capacitor, in response to a voltage obtained by rectifying a voltage generated in the resonance suppression coil being higher than a voltage between both terminals of the smoothing capacitor, as taught by Nishino in order to  use a similar rectifier for the suppression resonance coil as for the reception coil, so that the system can utilize the power from the suppression coil to provide power to the load as desired and improve the power efficiency of the system.

17 is rejected under 35 U.S.C. 103 as being unpatentable over MATSUSHITA ( JP2014217120A) , KATAOKA (JP 2015-65724 A) , Mehas (US 2016/0218559 ) Nishino(US20090067207A1) in further view of Yamauchi (US20150028691A1)
With regard to claim 17, the combination of MATSUSHITA , KATAOKA , Mehas, Nishino teaches all the limitations of claim 10, but not wherein the control circuit of the power transmission device controls a voltage of the alternating current power supplied from the power supply circuit to the transmission coil, to lengthen a fluctuation cycle of a strength of the magnetic field.
	However, Yamauchi teaches the control circuit of the power transmission device controls a voltage of the alternating current power supplied from the power supply circuit to the transmission coil (coil voltage , Fig. 5a), to lengthen a fluctuation cycle of a strength of the magnetic field ( see when coil voltage decrease, the coupling coefficient decrease in Fig. 5a ,  [0043] of Kataoka teaches about repeated short circuit and open the resonance suppression coil, which generates a fluctuation cycle of the strength of the magnetic field as described in applicant’s specification, ( see applicant’s specification [0058], short- circuit and open the resonance suppression coil generates a cycle of magnetic field fluctuation) according to [0066] of Applicant’s specification, the magnetic field fluctuation cycle is corresponding to the coupling degree between transmission coil and receiver coil, .. when an output 5 voltage from the resonant circuit 20 becomes lower as the coupling degree between the transmission coil 14 and the reception coil 21 is lower, and therefore the magnetic field fluctuation cycle T becomes longer. Here, Yamauchi teaches the similar operation: reduce the transmission coil voltage, and thus lower the coupling coefficient between the transmission coil and receiver coil. When the coupling degree lowers, the fluctuation cycle of the strength of the magnetic field automatically gets longer based on applicant’s own description because the fluctuation cycle of the strength of 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 10 , to  control a voltage of the alternating current power supplied from the power supply circuit to the transmission coil, to lengthen a fluctuation cycle of a strength of the magnetic field, as taught by Yamauchi,  in order to use the parameter such as coil voltage to adjust the coupling coefficient related to the strength of the magnetic field and improve the power transfer efficiency  

24. Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over MATSUSHITA ( JP2014217120A) , KATAOKA (JP 2015-65724 A) , Mehas (US 2016/0218559 ) Nishino(US20090067207A1)  in further view of  Chen (CN 104079076 A)
With regard to claim 19, the combination of MATSUSHITA, KATAOKA , Mehas and Nishino teaches all the limitations of claim 10, but not wherein the control circuit of the power transmission device controls a switching frequency of the alternating current power supplied from the power supply circuit to the transmission coil, to lengthen a fluctuation cycle of a strength of the magnetic field. 
	However, Chen teaches control circuit of the power transmission device controls a switching frequency of the alternating current power supplied from the power supply circuit to the transmission coil, to lengthen a fluctuation cycle of a strength of the magnetic field ( Chen teaches para2, page 5 of translation, adjust driving frequency of the switching device  to change the efficiency, also see equation 5 at page 8 of translation, coupling coefficient is proportional related to the efficiency. therefore, Chen teaches adjust the switching frequency can reduce/increase efficiency, then reduce/increase efficiency can reduce/increase the coupling coefficient k. According to [0066] of Applicant’s specification, the magnetic field fluctuation cycle 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 10 , to  control a switching frequency of the alternating current power supplied from the power supply circuit to the transmission coil, to lengthen a fluctuation cycle of a strength of the magnetic field, as taught by Chen,  in order to use the parameter such as switching frequency to adjust the coupling coefficient related to the strength of the magnetic field and improve the power transfer efficiency ( page 2 of translation, summary of the invention)  

25. Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over MATSUSHITA ( JP2014217120A) ,KATAOKA (JP 2015-65724 A)  and  Mehas (US 2016/0218559) in further view of  Yamauchi (US20150028691A1)
With regard to claim 20, the combination of MATSUSHITA, KATAOKA , Mehas, teaches all the limitations of claim 9, but not wherein the control circuit of the power transmission device controls a voltage of the alternating current power supplied from the power supply circuit to the transmission coil, to lengthen a fluctuation cycle of a strength of the magnetic field.

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 9 , to  control a voltage of the alternating current power supplied from the power supply circuit to the transmission coil, to lengthen a fluctuation cycle of a strength of the magnetic field, as taught by Yamauchi,  in order to use the parameter such as coil voltage to adjust the coupling coefficient related to the strength of the magnetic field and improve the power transfer efficiency  


  Allowable Subject Matter 
26. Claims 6, 13, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claims 6, 13, 18, the prior art of record fails to teach the claimed circuit connections and functions : the control circuit of the power transmission device searches for a switching frequency at which a fluctuation cycle of a strength of the magnetic field becomes minimum, the switching frequency being of alternating current power supplied from the power supply circuit to the transmission coil, and the control circuit controls a voltage of the alternating current power supplied from the power supply circuit to the transmission coil to lengthen a fluctuation cycle of a strength of the magnetic field, in response to alternating current power with a switching frequency at which a fluctuation cycle of a strength of the magnetic field becomes minimum being supplied to the transmission coil in combination of other limitation of the claim.
Conclusion
27. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ELSHAER (US20170240056A1) teaches about vary switching frequency according with coupling coefficient.
Yasumura (US 20060209576 A1) teaches a constant-voltage control unit that performs constant-voltage control of the secondary-side DC output voltage by controlling the switching 
Nakao (US20200083748A1) teaches about the relationship between switching frequency and coupling co-efficient
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836